MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                   Apr 14 2016, 8:32 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
court except for the purpose of establishing                           Court of Appeals
                                                                         and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jacqueline Williams,                                     April 14, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1508-CR-1236
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark Stoner,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Jeffrey L. Marchal,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G06-1408-CM-39471



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1236 | April 14, 2016       Page 1 of 11
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Jaqueline F. Williams (Williams), appeals her

      convictions for operating a motor vehicle while intoxicated causing death, a

      Level 5 felony, Ind. Code § 9-30-5-5(a)(3) (2014); and driving while suspended,

      a Class A misdemeanor, I.C. § 9-24-19-2.


[2]   We affirm.


                                                     ISSUE

[3]   Williams raises one issue on appeal, which we restate as follows: Whether the

      evidence was sufficient to sustain her convictions.


                           FACTS AND PROCEDURAL HISTORY

[4]   On August 13, 2014, a witness was driving southbound on I-65 in Marion

      County, Indiana. The witness observed a small, dark-colored car in front of

      him veer off the road from the center lane to the left, strike the concrete barrier,

      ricochet across the road to the right, strike the metal guardrail, and then come

      to a stop. The witness stopped his vehicle in front of the wrecked car to check if

      anyone was injured. He initially observed no visible injuries to any of the

      occupants. A male passenger in the rear seat was unconscious, but he regained

      consciousness, exited the vehicle on his own, and sat on the guardrail. The

      witness observed the male passenger had a “piece of glass sticking out of his


      Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1236 | April 14, 2016   Page 2 of 11
      face” and a “little bit of blood coming down.” (Transcript pp. 23-24). The

      witness’s wife and several other individuals called 911 to report the accident.


[5]   At approximately 8:50 p.m., Officer Marlin Sechrist (Officer Sechrist) of the

      Indianapolis Metropolitan Police Department (IMPD) was driving northbound

      on I-65 to work when he noticed the accident on the other side of the highway.

      He turned around at the next exit and drove to the scene. Officer Sechrist

      radioed IMPD’s control station to contact the Indiana State Police (ISP)

      because the accident occurred on the Interstate, which was ISP’s jurisdiction.

      He ensured all of the occupants of the crashed vehicle were present, checked for

      serious injuries, and assessed the accident scene. Williams identified herself as

      the vehicle’s driver. Another female occupant was identified as the front seat

      passenger. William Trotter (Trotter) was identified as the rear seat passenger.

      When Officer Sechrist spoke with Williams, he observed that her eyes were red

      and bloodshot, and her speech was slurred. He smelled the odor of alcoholic

      beverage coming from her breath and person.


[6]   Shortly before 9:00 p.m., ISP Trooper Derek Miller (Trooper Miller) arrived at

      the scene. He observed that the accident was a single vehicle crash and that the

      vehicle struck the Interstate’s concrete median barrier, crossed three lanes of

      traffic, struck the guardrail on the right side of the road, and stopped. Trooper

      Miller spoke with Williams, who stated that she was the driver of the vehicle.

      He smelled the odor of alcoholic beverage emanating from Williams’ breath

      and person; he noticed that she had trouble standing, kept swaying back and

      forth, and had slurred speech. Trooper Miller asked Williams if she needed any

      Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1236 | April 14, 2016   Page 3 of 11
      medical help, and she stated that she was fine. He then asked her if she had

      anything to drink that night, and she stated that she had a couple of drinks.

      Trooper Miller administered a field sobriety test to Williams. She failed the

      test, and Trooper Miller read the implied consent law to her. Williams stated

      that she did not have a driver’s license, but agreed to take the breath test. She

      was transported to the Adult Processing Center and administered a breath test,

      which returned a 0.095 alcohol concentration equivalent. Trooper Miller

      requested Williams’ driving record, which indicated that her driver’s license

      was suspended and that she had two outstanding arrest warrants.


[7]   Trotter died approximately a week after the accident. An autopsy revealed that

      Trotter died as a result of a decelerated “blunt force [trauma to] the head” with

      bruising and bleeding to his brain, which he received as a result of the accident.

      (Tr. p. 99).


[8]   After filing an Information on August 14, 2014, and amending it on August 26,

      2014, and June 2, 2015, the State charged Williams with Count I, operating a

      vehicle while intoxicated endangering a person, a Class A misdemeanor; Count

      II, operating a vehicle with an alcohol concentration equivalent of 0.08 or

      more, a Class C misdemeanor; Count III, driving while suspended, a Class A

      misdemeanor; Count IV, operating a vehicle while intoxicated causing death, a

      Level 5 felony; and Count V, operating a vehicle with an alcohol concentration

      equivalent of 0.08 or more causing death, a Level 5 felony. On June 3, 2015,

      the trial court conducted a jury trial, and Williams was found guilty as charged.

      On June 17, 2015, the trial court sentenced Williams to an aggregate term of

      Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1236 | April 14, 2016   Page 4 of 11
       four years at the Department of Correction on Counts III and IV. The trial

       court did not enter sentences on the remaining Counts due to double jeopardy

       concerns.


[9]    Williams now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

[10]   Williams argues that the evidence was insufficient to sustain her convictions.

       When reviewing a challenge to the sufficiency of the evidence underlying a

       criminal conviction, we neither reweigh the evidence nor assess the credibility

       of witnesses. Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). The evidence—

       even if conflicting—and all reasonable inferences drawn from it are viewed in a

       light most favorable to the conviction. Id. We affirm if there is substantial

       evidence of probative value supporting each element of the crime from which a

       reasonable trier of fact could have found the defendant guilty beyond a

       reasonable doubt. Id. A conviction can be sustained on only the

       uncorroborated testimony of a single witness, even when that witness is the

       victim. Id. Moreover, a conviction may be sustained on circumstantial

       evidence alone so long as there are reasonable inferences from the evidence that

       enable the fact-finder to find the defendant guilty beyond a reasonable doubt.

       Lawrence v. State, 959 N.E.2d 385, 388 (Ind. Ct. App. 2012), trans. denied.


[11]   Indiana Code section 9-30-5-5(3) provides that a person who causes the death of

       another person when operating a vehicle while intoxicated commits a Level 5

       felony. Further, Indiana Code section 9-24-19-2 provides that a person who:

       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1236 | April 14, 2016   Page 5 of 11
               (1) knows that the person’s driving privilege, license, or permit is
               suspended or revoked; and


               (2) operates a motor vehicle upon a highway less than ten (10)
               years after the date on which judgment was entered against the
               person for a prior unrelated violation of section 1 of this chapter,
               this section, [I.C. §] 9-1-4-52 (repealed July 1, 1991), or [I.C. §] 9-
               24-18-5(a) (repealed July 1, 2000);


               commits a Class A misdemeanor.


[12]   First, Williams claims that the evidence was insufficient to prove that she was

       driving the vehicle at the time of the accident. Identification testimony need

       not necessarily be unequivocal to sustain a conviction. Holloway v. State, 983
N.E.2d 1175, 1178 (Ind. Ct. App. 2013). Elements of offenses and identity may

       be established entirely by circumstantial evidence and the logical inferences

       drawn therefrom. Id. As with other sufficiency matters, we will not weigh the

       evidence or resolve questions of credibility when determining whether the

       identification evidence is sufficient to sustain a conviction. Id. Rather, we

       examine the evidence and the reasonable inferences therefrom that support the

       conviction. Id.


[13]   Here, our review of the record reveals that Williams admitted that she was the

       driver of the crashed vehicle at least twice. When Officer Sechrist first arrived

       at the accident scene and spoke with Williams, she stated that she was the

       driver of the vehicle. Then, when Trooper Miller arrived at the scene shortly

       after Officer Sechrist, he also spoke with Williams, and she again stated that she


       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1236 | April 14, 2016   Page 6 of 11
       was the driver of the vehicle. Williams’ admissions continued even further—

       she stated to the trooper that she had a “couple of drinks.” (Tr. p. 50). Finally,

       when Trooper Miller read the implied consent law to Williams and asked her if

       she would submit to a breath test, she stated, “I don’t have a license already,

       but I’ll take the test.” (Tr. p. 58). Thus, Williams made several admissions to

       the police officers at the accident scene while Trotter was still alive and sitting

       on the guardrail. However, Trotter died a week later. Once the State amended

       its charges to reflect Trotter’s death, Williams’ position changed. At her trial,

       about a year later, Williams firmly testified that she was not behind the wheel of

       her vehicle at the time of the accident and that she had only stated she was at

       the request of another female occupant of the vehicle. Williams’ request

       essentially amounts to an invitation for us to disregard the jury’s decision and

       reweigh the evidence, which we cannot do. See Bailey, 979 N.E.2d at 143. As

       such, we find that the fact that Williams owned the vehicle, the testimonies of

       the witnesses, her own admissions to the police officers at the accident scene,

       and the reasonable inferences therefrom were sufficient to enable the jury to

       find Williams guilty of the charged offenses beyond a reasonable doubt.


[14]   Further, as to her conviction for driving while suspended, Williams asserts that

       the State did not prove beyond a reasonable doubt that “she was aware her

       [driving] privileges were currently suspended.” (Appellant’s Br. p. 13). A

       defendant’s knowledge of her license suspension can be inferred from the

       computer printout of the driving record showing that a suspension of notice was

       sent to her. Nasser v. State, 727 N.E.2d 1105, 1109 (Ind. Ct. App. 2000), trans.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1236 | April 14, 2016   Page 7 of 11
denied. “An entry in the driving record of a defendant stating that notice of

suspension or revocation was mailed by the [Bureau of Motor Vehicles (BMV)]

to the defendant constitutes prima facie evidence that the notice was mailed to

the defendant’s address as shown in the records of [BMV].” I.C. § 9-14-3-7(c).

Our review of the record indicates that a notice of suspension was mailed to

Williams on May 1, 2000. Williams’ driving privileges were suspended

indefinitely with the effective date of May 15, 2000. Moreover, when Trooper

Miller informed Williams of the implied consent law, she stated that she did not

have a driver’s license. During the trial, Williams admitted that she told

Trooper Miller that her license was suspended. Thus, at the time of the

accident, she knew that her license was suspended. At the same time, at her

trial, Williams also claimed that she “went to [BMV] to clear up her fines. She

believed the money ‘rolled over’ and validated her license.” (Appellant’s Br. p.

13). Now, on appeal, after Williams’ admission to Trooper Miller and the

prima facie proof of mailing of the notice to her, she still maintains that the State

did not meet its burden of proof. We find Williams’ argument unpersuasive.

Her argument, again, essentially amounts to a request for us to reweigh the

evidence and disregard the fact-finder’s decision. We cannot do that. Both

conflicting positions were presented at the trial where the jury received an

opportunity to weigh the evidence and assess the witnesses’ credibility. At the

conclusion of the trial, the jury found Williams guilty of driving while

suspended. As such, we conclude that the State presented sufficient evidence

for the jury to find Williams guilty of driving while suspended beyond a

reasonable doubt.
Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1236 | April 14, 2016   Page 8 of 11
[15]   Finally, Williams asserts that the State failed to prove beyond a reasonable

       doubt that her operation of the vehicle while intoxicated was the substantial

       cause of the death of Trotter. To establish causation, the State must show that

       the defendant caused the accident. Smith v. State, 496 N.E2d 778, 781 (Ind. Ct.

       App. 1986) (citing Micinski v. State, 487 N.E.2d 150, 154 (Ind. 1986) (holding

       that the State need not prove that the defendant’s intoxication caused the

       accident; the State only need to prove that the defendant caused the accident)),

       reh’g denied, trans. denied.


               A conviction for operating while intoxicated causing death
               requires proof that the defendant’s operation of a motor vehicle
               while intoxicated was a “substantial cause,” and not merely a
               “contributing cause” of the resulting death. The well-settled rule
               is that the State must prove the defendant’s conduct was the
               proximate cause of the victim’s injury or death.


       Abney v. State, 858 N.E.2d 226, 228 (Ind. Ct. App. 2006) (internal citations

       omitted).


[16]   In Abney, a defendant, who was operating his vehicle while intoxicated, struck a

       bicyclist and left the accident scene. Id. at 227. He was apprehended shortly

       thereafter when police noticed him driving a vehicle with extensive front-end

       damage—shattered windshield, caved hood and top of the car, and deployed

       airbag. Id. Among other charges, the defendant was convicted for operating a

       vehicle while intoxicated causing death. Id. On appeal, the defendant argued

       that someone else caused the bicyclist’s death—someone else hit the bicyclist,

       who then, allegedly already deceased, was thrown on top of the defendant’s

       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1236 | April 14, 2016   Page 9 of 11
       vehicle. Id. at 230. The Abney court found that the defendant’s claim, and even

       the opinion of the defendant’s accident reconstruction expert, relied on

       considerable speculation. Id. The Abney court declined to reweigh the evidence

       and held that the evidence presented to the jury, which primarily consisted of

       evidence that the defendant was the substantial cause of the bicyclist’s death,

       was sufficient for the jury to determine beyond a reasonable doubt that the

       defendant’s operation of a motor vehicle caused the bicyclist’ death. Id.


[17]   Here, Williams claims that her operation of the vehicle while intoxicated was

       not a substantial or proximate cause of Trotter’s death because Trotter had a

       number of other medical conditions that could have caused or contributed to

       his death. We find that this claim is similar to the defendant’s argument in

       Abney; therefore, we find the Abney court’s decision instructive. By arguing that

       Trotter’s death might have been caused by something other than her operation

       of the vehicle and the crash, like the defendant in Abney, Williams invites us to

       speculate and reweigh the evidence. We cannot do that. See id. Our review of

       the record in light most favorable to Williams’ convictions indicates that she

       was the driver of the vehicle. She was intoxicated and crashed the vehicle,

       hitting the Interstate’s concrete barrier and the metal guardrail. Williams had

       several passengers in the vehicle; one of the passengers, Trotter, died in the

       hospital a week after the accident due to injuries sustained in the crash—i.e.,

       blunt force trauma to his head. We find that this evidence and the reasonable

       inferences therefrom were sufficient for the jury to determine beyond a




       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1236 | April 14, 2016   Page 10 of 11
       reasonable doubt that Williams’ operation of the vehicle while intoxicated

       caused Trotter’s death.


[18]   In sum, we decline Williams’ request to reweigh the evidence presented at her

       jury trial. Applying our standards of review, we find that there was substantial

       and sufficient evidence of probative value allowing the jury to determine

       beyond a reasonable doubt that Williams was the driver; she was intoxicated

       while driving; her driver’s license was suspended; and she crashed the vehicle

       and caused Trotter’s death.


                                               CONCLUSION

[19]   Based on the foregoing, we hold that the evidence was sufficient to support

       Williams’ convictions.


[20]   Affirmed.


[21]   Kirsch, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 49A05-1508-CR-1236 | April 14, 2016   Page 11 of 11